Exhibit 10.5

STONE ENERGY CORPORATION

TRANSACTION BONUS AGREEMENT

This Stone Energy Corporation Transaction Bonus Agreement (the “Agreement”) is
by and between Stone Energy Corporation, a Delaware corporation (the “Company”),
and                      (the “Employee”).

WHEREAS, the Company considers it to be in the best interests of its
stockholders to encourage the continued employment of Employee and to
incentivize Employee to work towards a successful Change in Control (as defined
herein); and

WHEREAS, in furtherance of that goal, the Company wishes to provide an
additional financial incentive for Employee with respect to a possible Change in
Control.

NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

1. Purpose. The purpose of this Agreement is to provide for a transaction bonus
to be paid to Employee upon a Change in Control.

2. Definitions. The following terms when used herein shall have the meanings set
forth below, unless the context clearly indicates to the contrary. Capitalized
terms used herein but not defined shall have the meaning given such terms under
the Stone Energy Corporation Severance Plan applicable to Employee (the “Plan”).

(a) “Change in Control” means the consummation of a reorganization (excluding a
reorganization under either Chapter 7 or Chapter 11 of Title 11 of the United
States Code), merger, share exchange, share purchase, consolidation or similar
transaction involving the Company or any of its subsidiaries, a sale or other
disposition of all or substantially all of the assets of the Company, or the
acquisition of assets or stock of another entity by the Company or any of its
subsidiaries (each, a “Business Combination”), in each case unless, immediately
following such Business Combination, all or substantially all of the individuals
and entities that were the beneficial owners of the outstanding equity
securities of the Company immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of equity securities (or, for a non-corporate entity, equivalent
securities) of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination. Notwithstanding
anything herein to the contrary, the determination as to whether a “Change in
Control” as defined herein has occurred shall be determined in accordance with
the requirements of Code Section 409A and shall be intended to constitute a
“change in control event” within the meaning of Code Section 409A.

(b) “Good Reason” for termination by Employee of Employee’s employment shall
mean the occurrence (without Employee’s express written consent), but only
following the Effective Date, of any one of the following acts by the Company:



--------------------------------------------------------------------------------

(i) a material reduction in Employee’s annual base salary;

(ii) a material diminution in the authority, duties or responsibilities of
Employee; provided that a change resulting from the Company’s no longer being a
public company shall not be a basis for a Good Reason termination; or

(iii) a requirement that Employee transfer to a work location that is more than
fifty (50) miles from Employee’s principal work location and that materially
increases Employee’s commute.

(c) “Payment Eligible Termination” means termination of Employee’s employment
with the Company due to death, by the Company without Cause (including due to
Employee’s disability) or by Employee for Good Reason.

(d) “Transaction Bonus” means a bonus in the amount specified on the signature
page hereto that is contingent upon the occurrence of a Change in Control.

3. Transaction Bonus.

(a) Award. Employee is hereby awarded a Transaction Bonus subject to the terms
and condition of this Agreement.

(b) Payment. The Transaction Bonus will be paid to Employee in a lump sum cash
payment promptly following the consummation of a Change in Control (but in no
event more than thirty (30) days thereafter) if Employee remains employed
through the date of a Change in Control or incurs a Payment Eligible Termination
prior thereto.

(c) Withholding. The Company shall withhold any and all taxes from payment of
the Transaction Bonus as may be required by applicable law.

(d) Forfeiture. In the event Employee’s employment with the Company is
terminated by the Company for Cause or by Employee due to a resignation without
Good Reason, the Transaction Bonus will not be paid to Employee.

4. Administration. This Agreement and payment of the Transaction Bonus shall be
administered and interpreted by the Committee in its sole discretion. Any
determination by the Committee pursuant to this Agreement will be final and
binding on Employee or any person receiving benefits through Employee.

5. Not a Contract of Employment. This Agreement is not an employment contract
for any definite period of time. This Agreement shall have no effect whatsoever
on the at-will employment relationship between Employee and the Company. Nothing
herein shall be deemed to give Employee the right to be retained in the employ
of the Company or to restrict the right of the Company to discharge Employee at
any time and for any reason, with or without cause or notice. Nothing herein
shall be deemed to give the Company the right to require Employee to remain in
the employ of the Company or to restrict Employee’s right to terminate
employment at any time. This Agreement is a bonus plan and, as such, does not
constitute an arrangement subject to the Employee Retirement Income Security Act
of 1974, as amended. This Agreement



--------------------------------------------------------------------------------

shall not give Employee any security or other interest in any assets of the
Company; rather Employee’s right to the Transaction Bonus provided under this
Agreement shall be that of a general unsecured creditor of the Company.

6. Severability. In the event that any provision of this Agreement, or the
application thereof to any person or circumstance, is held by a court of
competent jurisdiction to be invalid, illegal, or unenforceable in any respect
under present or future laws effective during the effective term of any such
provision, such invalid, illegal or unenforceable provision shall be fully
severable; and this Agreement shall then be construed and enforced as if such
invalid, illegal, or unenforceable provision had not been contained in this
Agreement; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of each such illegal, invalid, or unenforceable provision, there shall be
added automatically as part of this Agreement, a provision as similar in terms
to such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

7. Choice of Law. This Agreement shall be interpreted and construed in
accordance with and shall be governed by the laws of the State of Louisiana,
without reference to principles of conflict of laws, and, when applicable, the
laws of the United States.

8. Entire Arrangement. This Agreement constitutes the entire arrangement
relating to the Transaction Bonus. Any previous agreement with respect to this
matter is superseded by this Agreement. No person has any authority to make any
representation or promise not set forth in this Agreement. This Agreement has
not been executed in reliance upon any representation or promise except those
contained herein.

9. Acknowledgment of Terms. Employee acknowledges that he or she has carefully
read this Agreement; that he or she has had the opportunity for review of it by
an attorney of his or her choosing; that he or she fully understands its final
and binding effect; that the only promises or representations made to him or her
to sign this Agreement are those stated herein; and that he or she is signing
this Agreement voluntarily.

10. Assignment. Employee may not assign his or her rights or obligations under
this Agreement to any other party without first obtaining the written consent of
the Company or its successors.

11. Waiver Under Agreement. The failure of the Company or Employee to enforce or
require timely compliance with any term or provision of this Agreement shall not
be deemed to be a waiver or relinquishment of rights or obligations arising
hereunder, nor shall such a failure preclude the enforcement of any term or
provision or avoid the liability for any breach of this Agreement.

12. Successors. This Agreement shall be binding upon the Company and its
successors and assigns. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.



--------------------------------------------------------------------------------

13. Amendment. This Agreement may not be amended unless agreed between the
Company and Employee in writing; provided, however, should the Committee elect
to extend the Agreement as provided in paragraph 14 hereinbelow, Employee hereby
agrees that the Agreement is extended as so elected by the Committee, subject to
Employee executing an amendment evidencing such extension, within 30 days
thereof, and should Employee not timely execute such an amendment, this
Agreement shall automatically terminate at the end of such 30 day period.

14. Termination. No Transaction Bonus shall be payable, and this Agreement shall
automatically terminate, unless otherwise extended by the Committee, (i) in the
event a Change in Control does not occur prior to December 31, 2017, or
(ii) should Employer have executed a definitive agreement for a Change in
Control transaction prior to December 31, 2017, then in the event a Change in
Control does not occur prior to August 15, 2018; provided, however, should
Employer not have executed a definitive agreement for a Change in Control
transaction prior to December 31, 2017, this Agreement shall automatically
terminate, unless otherwise extended by the Committee.

15. Section 409A. The parties intend that any compensation, benefits and other
amounts payable or provided to Employee under this Agreement be paid or provided
in compliance with Section 409A of the Code, and all regulations, guidance and
other interpretative authority issued thereunder (collectively, “Section 409A”)
such that there will be no adverse tax consequences, interest or penalties for
Employee under Section 409A as a result of the payments and benefits so paid or
provided to the Employee. The parties agree to modify this Agreement, or the
timing (but not the amount) of the payment hereunder of compensation, to the
extent necessary to avoid the applicability of or to comply with Section 409A,
to the extent permissible under Section 409A. In no event shall the Company be
liable for any tax, interest or penalty that may be imposed on Employee by
Section 409A or any damages for failing to comply with Section 409A. If (a) any
payment or benefit provided to Employee in connection with the termination of
Employee’s employment is determined, in whole or in part, to constitute
“nonqualified deferred compensation” within the meaning of Section 409A, and
(b) Employee is a “specified employee” as defined in Section 409A,
notwithstanding anything to the contrary herein, no part of such payments will
be paid or provided before the day that is six months plus one day after
Employee’s separation from service (within the meaning of Treasury Regulation §
1.409A-1(h)), or, if earlier, the first payroll date following Employee’s death.

16. Headings. The headings of the Sections herein are included solely for
convenience. If the headings and the text of this Agreement conflict, the text
shall control.



--------------------------------------------------------------------------------

EXECUTED on this                      day of November, 2017 (the “Effective
Date”).

Amount of Transaction Bonus: $            

 

STONE ENERGY CORPORATION

By:  

 

Name:   

 

EMPLOYEE

 

Printed Name:   

 